DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on August 7, 2018, is the U.S. national stage of an international PCT application, filed on February 8, 2017, and claims benefit to a U.S. provisional application, filed on February 8, 2016.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 20, 2021 has been entered. 
Response to Amendment
This Office action is in response to the amendment and remarks/arguments on July 20, 2021. Claims 44, 48, 53, 57 and 67 were amended. Claims 44-68 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The remarks/arguments (page 13) directed to independent claims 44, 53 and 67 rejected under 35 U.S.C. 103 have been considered. The remarks/arguments are directed to the amendment, and considered sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 103 are withdrawn.
[a] base station sends, to a user equipment, configuration information used to detect a received signal strength indicator (RSSI) value of a signal on an unlicensed frequency.” The remarks/arguments further indicate (ii) that Ouchi’s paragraph [0181] does not describe that a network node determines one or more configuration parameters based on a quality requirement for a RSSI-based measurement, because it describes a terminal device performing measurement reporting based on determining that an RSSI exceeds a threshold. However, Li’s paragraph [0181] is cited in combination with paragraph [0144], which describes that “In a case that the higher layer indicates that the RSRQ [Quality] measurement is performed using all the OFDM symbols, the RSSI is measured on all the OFDM symbols in the DL portion,” and it is clear to a person having ordinary skill in the art that the higher layer configuration parameters are determined at a network node before indication to a terminal via signaling (Ouchi, para. [0038], “…Basically, parameters for configuration for the physical channels and/or physical signals may be configured in the terminal device via the higher layer signalling as higher layer parameters. Parameters for configuration for some of the physical channels and/or physical signals may be configured in the terminal device via L1 signalling (physical layer signalling, e.g., the PDCCH), such as DCI format and grant. For the higher layer signalling, the type of signalling/messages used to notify corresponding configurations such as an RRC message, broadcast information, and system information may vary according to the configurations.”) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Allowable Subject Matter
Claims 44-49, 53-61 and 67 are considered as allowable. The following is an examiner’s statement of reasons for the indication of allowable subject matter. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-52, 62-66 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0241487 A1) in view of Ouchi et al. (US 2018/0220458 A1).
50. A method, in a network node operating in a wireless network and serving a wireless device (Li, FIG. 7), the method comprising: 
determining one or more configuration parameters for the wireless device (Li, para. [0097], “In this embodiment of the present application, the configuration information includes sampling parameter information and/or a statistical window that are/is of the signal on the unlicensed frequency, and the sampling parameter information includes a sampling interval...” emphasis added.), based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], “In a case that the higher layer indicates that the RSRQ measurement is performed using all the OFDM symbols, the RSSI is measured on all the OFDM symbols in the DL portion (downlink subframes and DwPTSs) of the measured subframes. In ” emphasis added. It is noted that in a case that the higher layer indicates that the RSRQ measurement is performed using all the OFDM symbols, performing RSSI measurement on all the OFDM symbols in the DL portion describes the claimed determining configuration parameters to be sent to a wireless device based on a quality requirement for RSSI-based measurement.); and 
sending the determined one or more configuration parameters to the wireless device (Li, para. [0096], “S301. A base station sends, to a user equipment, configuration information used to detect a received signal strength indicator (RSSI) value of a signal on an unlicensed frequency.”)
Li et al. may not seem to describe the identical claimed invention, such as determining one or more configuration parameters for the wireless device, based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples. In the same field of endeavor, Ouchi et al. provides prior art disclosure and suggestions for the claimed invention, such as determining one or more configuration parameters for the wireless device, based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples Ouchi, paras. [0144], [0181], Id.) The prior art disclosure and suggestions of Ouchi et al. are for reasons of reporting when the measured RSSIs meet a threshold a prescribed number of times (Ouchi, para. [0181], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reporting when the measured RSSIs meet a threshold a prescribed number of times.
51. The method of claim 50, wherein the one or more configuration parameters relate to one of or more of: 
a reporting interval for the wireless device measurement, a length for RSSI measurement durations in which RSSI measurement samples are obtained, an RSSI measurement periodicity for the RSSI measurement durations, a time offset for the RSSI duration windows, and a condition or configuration for controlling reporting of the wireless device measurement (Li, paras. [0096], [0097], Id.)
52. The method of claim 50, wherein determining the one or more configuration parameters comprises any one or more of any of the following: 
determining a length of a reporting interval to ensure that all or a certain minimum number of RSSI measurement samples from within a RSSI measurement duration are obtained within the reporting interval (Ouchi, para. [0175], [0179], “In FIG. 5, in a case that the measurement period and/or the reporting interval is configured as a parameter for the report configuration, the measurement points within the measurement period may be represented based on the measurement resources for the RSSI configured in the measurement object corresponding to the report configuration. The measurement points may be represented by a prescribed bit sequence…”); 
Ouchi, para. [0175], [0179], “In FIG. 5, in a case that the measurement period and/or the reporting interval is configured as a parameter for the report configuration, the measurement points within the measurement period may be represented based on the measurement resources for the RSSI configured in the measurement object corresponding to the report configuration. The measurement points may be represented by a prescribed bit sequence…” Id.); and 
determining the length for RSSI measurement durations, so as to fit within a reporting interval (Ouchi, paras. [0175], [0179], “…In a first event, in a case that the percentage of measurement points, at which RSSIs equal to or higher than a prescribed power level (threshold) are measured, in a prescribed measurement period, is equal to or higher than a prescribed rate, the terminal device may perform the measurement reporting for the RSSI. Describing with reference to FIG. 5, in a case that the percentage of measurement points, at which the measured RSSIs are equal to or higher than the power level, Lv. 3 or higher (equal to or higher than second threshold), in a prescribed measurement period exceeds 50%, the terminal device may perform the measurement reporting for the RSSI. The measurement point may be the time measured at the measurement point.” Id.)
62. A network node adapted for operation in a wireless network and for serving a wireless device (Li, FIG. 12), wherein the network node comprises: 
a transceiver circuit (Li, FIG. 12, Id.); 
a processor operatively coupled to the transceiver circuit (Li, FIG. 12, Id.); and 
Li, FIG. 12, Id.), to:
determine one or more configuration parameters for the wireless device (Li, para. [0097], Id.), based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], Id.); and 
send the determined one or more configuration parameters to the wireless device (Li, para. [0096], Id. cf. Claim 50).
Li et al. may not seem to describe the identical claimed invention, such as based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples. In the same field of endeavor, Ouchi et al. provides prior art disclosure and suggestions for the claimed invention, such as based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], Id.) The prior art disclosure and suggestions of Ouchi et al. are for reasons of reporting when the measured RSSIs meet a threshold a prescribed number of times (Ouchi, para. [0181], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reporting when the measured RSSIs meet a threshold a prescribed number of times.
63. The network node of claim 62, wherein the one or more configuration parameters relate to one of or more of: 
Li, paras. [0096], [0097], Id. cf. Claim 51).
64. The network node of claim 62, wherein the network node is adapted to determine a length of a reporting interval to ensure that all or a certain minimum number of RSSI measurement samples from within a RSSI measurement duration are obtained within the reporting interval (Ouchi, paras. [0175], [0179], Id. cf. Claim 52).
65. The network node of claim 62, wherein the network node is adapted to determine a time offset for the RSSI measurement durations, so as to shift the RSSI measurement durations to ensure that all or a certain minimum number of RSSI measurement samples from within a RSSI measurement duration are obtained within a reporting interval (Ouchi, paras. [0175], [0179], Id. cf. Claim 52).
66. The network node of claim 62, wherein the network node is adapted to determine the length for RSSI measurement durations, so as to fit within a reporting interval (Ouchi, paras. [0175], [0179], Id. cf. Claim 52).
68. A non-transitory computer-readable medium comprising, stored thereupon, a computer program product comprising program instructions for execution by a processor of a network node operating in a wireless network and serving a wireless device (Li, FIG. 12, Id.), the program instructions comprising instructions for: 
Li, para. [0097], Id.), based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], Id.); and 
sending the determined one or more configuration parameters to the wireless device (Li, para. [0096], Id. cf. Claim 50); 
wherein the one or more configuration parameters relate to one of or more of: 
a reporting interval for the wireless device measurement, a length for RSSI measurement durations in which RSSI measurement samples are obtained, an RSSI measurement periodicity for the RSSI measurement durations, a time offset for the RSSI duration windows, and a condition or configuration for controlling reporting of the wireless device measurement (Li, paras. [0096], [0097], Id. cf. Claim 51).
Li et al. may not seem to describe the identical claimed invention, such as based on a quality requirement for a wireless device measurement that is based on Received Signal Strength Indicator (RSSI) measurement samples. In the same field of endeavor, Ouchi et al. provides prior art disclosure and suggestions for the claimed invention, such as based on a quality requirement for a wireless device measurement that is based on Radio Signal Strength Indicator (RSSI) measurement samples (Ouchi, paras. [0144], [0181], Id.) The prior art disclosure and suggestions of Ouchi et al. are for reasons of reporting when the measured RSSIs meet a threshold a prescribed number of times (Ouchi, para. [0181], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reporting when the measured RSSIs meet a threshold a prescribed number of times.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (i.e. restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. MPEP 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476